Exhibit 10.11
 
December 3, 2012


Katherine M. Brailer
3114 Gumwood Drive
Hyattsville, MD 20783


RE:           Termination of Employment and General Release Agreement (the
“Agreement”)


Dear Kathy,
 
In view of the recent sale of the stock of Spherix Consulting, Inc., we have
mutually agreed that your employment with Spherix Incorporated (the “Company”)
terminated as of the close of business on the date hereof (the “Termination
Date”).  In accord with the provisions of your employment agreement dated as of
May 25, 2010 (the “Employment Agreement”), we have further agreed that:


·  
You will be paid in full satisfaction of your accrued and unpaid base salary
through the Termination Date;



·  
You will be paid $127,308 (less applicable withholding taxes), in satisfaction
of your entitlement to the cash severance payment set forth in the Employment
Agreement.



·  
You will be paid $31,827 (less applicable withholding taxes), in satisfaction of
your entitlement to a bonus for your performance in 2012.



·  
You will be continued on the Company’s health insurance policy until you obtain
replacement coverage up to a maximum of twelve (12) months.



You have further agreed that in consideration of the foregoing payments, you
will provide periodic consultation to the Company as requested by the Company
for a period not to extend beyond December 31, 2013.  Such consultation will
generally be via teleconference and will not unduly interfere with your
employment.


On behalf of you and your heirs, executors, administrators, successors, and
assigns, you hereby knowingly and voluntarily release and forever discharge the
Company its officers, board members, directors, attorneys, representatives,
assigns, successors, partners, employees, and other agents, and each or all of
them, of and from any liability, contracts, suits, demands, claims, debts,
actions, losses, damages, or causes of action of whatsoever kind and nature,
known or unknown, accrued or unaccrued, as of the date of execution of this
Agreement to the fullest allowable by law.


You acknowledge and understand that this is a general release intended to
release the Company from any and all claims of whatever kind or nature,
including those that may arise under applicable State, federal and local
anti-discrimination laws, such as the ADEA, Title VII, and the ADA.
 
The Company recognizes the enforcement authority of the Equal Employment
Opportunity Commission (“EEOC”) and this release does not prevent you from
filing an informational charge of discrimination with the EEOC or the EEOC from
pursuing any charge, although in the event any proceeding is conducted against
the Company by any person, entity or agency in any forum based on a charge, you
hereby waive any claim or right to money damages or other legal or equitable
relief awarded by any court or governmental agency.  You warrant that you have
no actions pending against the Company, including but not limited to actions
before any court, administrative agency, board, or commission. You acknowledge
that these warranties are an essential and material term of this Agreement,
without which Company would not have entered into the Agreement.
 
In accord with the requirements of the ADEA and the Older Workers Benefits
Protection Act, you acknowledge and understand that you have up to 21 days from
the receipt of this Agreement to consider your decision to sign it. By signing
this Agreement, you expressly warrant that your decision to sign this Agreement
was of your own free will and that you are waiving any unexpired portion of the
21-day period.
 
 
-1-

--------------------------------------------------------------------------------

 
 
You further understand that you may revoke the Agreement for up to and including
seven (7) days after the date of execution of the Agreement, by delivering
written notice of revocation to Robert J. Vander Zanden at the Company’s office
within such seven (7) day period or by mailing such notice of revocation to the
above- mentioned individual by certified mail postmarked and received within
such seven (7) day period.  If the last day of the revocation period is a
Saturday, Sunday, or legal holiday in Maryland, then the revocation period shall
not expire until the following day which is not a Saturday, Sunday, or legal
holiday.  The Agreement will not become effective until the seven (7)-day
revocation period has expired without your having exercised the right to revoke,
nor will the right to payments or benefits arise under the Agreement until after
the expiration of this period.
 
        You further acknowledge and warrant that you have been advised to
consult with, and in fact have consulted with, counsel in the preparation and
review of this Agreement prior to signing it; that you have been given an
adequate opportunity to review this Agreement; that you understand the terms and
effects of this Agreement; and that you have entered into this Agreement
knowingly and voluntarily.


        After you have had a chance to consult with counsel and review this
Agreement, please sign the enclosed copy and return it to me.  Once the
seven-day revocation period is over, I will initiate the payments in full
satisfaction of the above.


Your Employment Agreement is hereby terminated and is of no further force or
effect.


Very truly yours,






Robert J. Vander Zanden
Chairman of the Board of Directors


AGREED:
 
 
 
_____________________________________________

Katherine M. Brailer
